 38DECISIONSOF NATIONALLABOR RELATIONS BOARDBoston After Dark,Inc.andUnited Electrical, Radio&Machine Workers of America (UE), Petitioner.Case 1-RC-12689April 12, 1974DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Mark S.Halperin. Thereafter, pursuant to Section 102.67 oftheNationalLabor Relations Board Rules andRegulations and Statements of Procedure, Series 8,as amended, the Regional Director for Region 1transferred this proceeding to the National LaborRelationsBoard for decision. The Employer andPetitioner have filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.On the entire record in this proceeding, includingthe briefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The appropriate unit: Boston After Dark, Inc.(theEmployer), is a Massachusetts corporationengaged in the publication and distribution of "TheBoston Phoenix," a weekly newspaper. The Employ-er's operations are divided into four departments:editorial, art, sales, and circulation. There is also anadministrative staff.Responsibility for the overalldirection of the four departments and administrativestaff restswith the publisher, the executive vicepresident, and the general manager.The Petitioner seeks a unit of all regular and part-time employees including editors, contributing edi-tThe parties stipulated that the following weresupervisoryemployeeswho should be excluded fromanyunit found appropriate:publisher,executive vice president, generalmanager,editor,managing editor,managing editor-arts,circulation department director, sales departmenttors, associate editors, writers, including part-time or"freelance" writers, layout and art editors and staff,photographers,classifieddepartment employees,deliverymen, accounting and office clerical employ-ees, excluding the editor, managing editor, generalmanager, sales director, advertising sales coordinatorand assistant, national sales coordinator and assist-ant, sales representatives, circulation director, news-stand salesmanagers, productionmanager andassistant, office courier, bookkeeper, credit manager,guards, and supervisors.' The Employer would addto that unit the advertising sales coordinator and hisassistant, the national sales coordinator and hisassistant, the sales representatives, the productionmanager and assistant, office courier, bookkeeper,and credit manager, and would exclude as supervi-sors the associate arts editor, the arts editor-music,and the arts editor-film. Finally, the Employer wouldexclude all "freelance" writers, cartoonists, andphotographers as independent contractors.A.Full-time EmployeesThe full-timeemployees in dispute,their depart-mental location,and the functionstheyperform areas follows:1.The sales departmentThe Petitioner would exclude from its proposedunit the entire staff of eightsales representatives.Sixof the sales representatives sell advertising space inthenewspaper to various local merchants andadvertisers.Half of their time is spent in the officecontacting customers by phone, and doing thenecessary accompanying paperwork; the other half isspent outside the office soliciting advertisementsdirectly.The other two sales representatives, thenational sales coordinatorand hisassistant,sellnewspaper space to national advertisers. As most oftheir solicitation is by mail or phone, they spend 80to 90 percent of their time in the office.2 All salesrepresentatives are paid on a straight salary basis,without commissions, although Employer may occa-sionally initiate a campaign during which salesrepresentatives receive bonuses for selling a certainnumber of ads. All the sales representatives report toSalesDepartment Director Morris, who in turn isanswerable to General Manager Wolk.Petitioner argues for exclusion of these employeeson the grounds that they work under separatesupervision, and that their duties and methods ofcompensation are different from those of otherdirector,and art department director2Occasionally,however, the national sales coordinator or his assistantwill travel toNew Yorkto service an account.210 NLRB No. 4 BOSTON AFTER DARKemployees.Petitioner also argues that they, unlikeother employees, spend a considerable amount oftimeoff thepremisesand experience little interactionor interchange with other unit employees.We find no merit in Petitioner's argument. Therecord clearly shows that there is substantial interac-tionbetween sales representatives and other unitemployees. For instance, a sales representative mayconsult an employee in the art department concern-ing the graphic layout of an advertisement that mightappear in the paper. Or a sales representative mightcoordinatewith an employee in the circulationdepartment in an effort to increase circulation in anareawhere a major account has just been sold. Theoffices of the sales representatives are located on thesamefloor of the building occupied by Employer asthe art department, bookkeeper, and many associateeditors.As is the case with all other unit employees,the sales representatives are salaried and are benefi-ciaries ofEmployer's fringe benefit package. Moreo-ver,while their immediate line of supervisoryauthority is different from other unit employees, theyare,as areallthe other employees, ultimatelyanswerabletoGeneral Manager Wolk.3 In light ofthesecircumstances, we find that the sales represent-atives sharea community of interest with the otherunit employees and, therefore, we shall include suchemployees in the unit.4The Petitioner also seeks to exclude from the unittheadvertising sales coordinatorand herassistant.These twosalespersonnel coordinate and expedite,in a clericalcapacity, the effort of the sales staff.They take and relay phone messages for salesrepresentativeswho are out of the office. They alsoare responsible for insuring that advertising materialmovesback and forth between the sales staff andvarious advertisers as required. In addition to thisfunction, the advertising sales coordinator and herassistantservice certain "house-accounts"; i.e., ac-counts with advertisers that no salesman is able tohandle.The Petitioneralso arguesthat aside from the factthat these two employees sell advertising space, andtherefore should be treated like the other eight salesrepresentatives, there exists a further ground forexclusion in that the advertising sales coordinatorand her assistant possess supervisory status. We donot agree.The record clearly indicates that neitherthe advertising sales coordinator nor her assistant hasthe power to hire, lay off, or discharge employees, or3The directors of each of the four departments(the editor in the case ofeditorial department)are all directlyresponsible to Wolk4 SeeGardenIsland Publishing Co., Ltd,154 NLRB 697, holding that inthe newspaperindustry a unit of all nonmechamcalemployees is theoptimum unit5The Petitioner originally sought the inclusionof Neal andHurst on thebasis of their office work.However, in its brief,it contends that the fact that39effectively recommend such action. Nor does theadvertising sales coordinator exercise supervisoryauthority over her assistant. The only evidence ofsupervisory status relied upon by Petitioner is thefunction of these two employees in directing theoffice courier to carry,various materials between thesales office and various advertisers. However, neitherthe advertising sales coordinator nor her assistantexercises independent judgment in directing thesedeliveries. In fact, the courier exercises his owndiscretion in scheduling the order of his deliveries.Any judgment they do possess appears as anincidental adjunct to their clerical duty of expeditingthe flow of materials throughout the sales staff. Wetherefore shall include the advertising sales coordina-tor and her assistant in the unit.The Petitioner would also exclude thecourieronthe same basis it argues for exclusion of the salesrepresentatives. The office courier's primary functionisto deliver advertising and other material to andfrom advertisers pursuant to direction of the adver-tising sales coordinator, her assistant, and the salesrepresentatives.For the same reasons we haveincluded the sales representatives in this unit, we alsoinclude the courier.2.The circulation departmentThe Employer employs three men, Neal, Hurst,and Howard, who deliver newspaper bundles tovarious streetside distribution points and newsstands.Once a week they also drop off bundles of thenewspapers at various local college campuses. Inaddition,Neal and Hurst perform odd casual jobsaround the office. They also distribute and hangposters throughout an area on behalf of advertisers.Hurst and Neal spend approximately 15-16 hoursper week distributing the newspapers and postersand another 8-10 hours doing other jobs forEmployer. Howard, on the other hand, works only6-7 hours per week distributing the newspaper, anddoes nothing else.While Employer and Petitioner have agreed uponthe inclusion of Neal and Hurst in the unit,5Employer argues for the exclusion of Howardalleging him to be a casual employee. We find meritin Employer's argument. Contrary to the Petitioner'scontention, Howard presently spends the totality ofhisworking time, 6-7 hours per week, away fromEmployer's premises. While Howard at one time didthe two deliverymen do no office work,are paid on a commission rate forreservicingof newsstands,and accomplish their newspaperdelivery work byuse of deliverytrucks they themselves own "clouds the issue"of theirinclusion in the unit.We do not regard this as a formal abandonment ofPetitioner's contention that these two men should be included in the unit,especially when the contention that they do no office work is rebutted bythe record 40DECISIONS OF NATIONALLABOR RELATIONS BOARDsome jam and clerical work on Employer'spremises, Employer Publisher and President Mindichtestified that he no longer performs such duties andthe likelihood that he will do so in the future isspeculative.We find that Howard does not possess acommunity of interest with unit employees and,therefore,we shall exclude him from the unit.63.Theadministrative staffThe Petitioner seeks to exclude thebookkeeperonthe groundsthathe isboth a professional and asupervisor.The record shows that the bookkeeper'smain responsibilitiesare the keeping of Employer'sgeneral ledgerand the maintenance of the payroll.He alsoprepares checks for the payroll and otherdisbursements.Finalapproval of all payments,however, restswith General Manager Wolk, who hasthe authority to sign the checks. The record is devoidof any evidence of the bookkeeper's supervisoryauthority, except for the fact that he participates inthe interviewingof applicants for work on theadministrativestaff in order to advisemanagementof theiraccounting skills and he helpsfamiliarizenew hireswith their assignments. He is also consult-ed by accounting clerks on matters within hisexpertise.Furthermore,while he occasionally hasgiven an assignmentto one of the accounting clerks,ithas not been in the normal course of their work.Finally, the bookkeeper has sat in on one manage-ment meeting.After examining all of the functionsand responsibilities of the bookkeeper, we are unableto conclude that he is a supervisor. We will thereforeinclude him in the unit.7Petitioner would also exclude thecredit managerassupervisory.The record shows that the creditmanager'schief functions are to check creditreferencesof various advertisers who seek to dobusinesswith the newspaper on a credit basis, andauthorizeextensionof credit to such advertiserswithinguidelinesset by General Manager Wolk.8The credit manager maintains a list of all advertisershe believes should be cut off from further credit dueto their persistent delinquencies, butWolk sets thestandard of delinquency. In the absence of evidencethat the creditmanager possessesany indicia ofsupervisorystatus,we find that the creditmanager isnot a supervisor and we will include him in the unit.4.The art departmentThe only two employees in this section whosepositionsare in issueare theproductionmanagerandhisassistant.Petitionerseeksto exclude these twoemployees on the basis that they lack community ofinterestwith the unit employees. The primaryfunction of the production manager andhis assistantis to coordinate and expedite the flow of newsprintfrom the layout stage to the galley stage.In thiscapacity, they spend a substantial portion of theirworking hours on the premises of CambridgeComposition, Inc. (hereinafter CCI), a companyutilized by Employer to do its typesetting. CCI islocated in the same building as Employer. Communi-cation between the two operations can be made byintercom. Petitioner, in itseffort to establish a lack ofcommunity of interest,reliesheavily on the fact thatboth the production manager and assistant areemployed by CCI at thesametime they are workingfor Employer, the former in a supervisory capacity.Petitioner also argues that both employees' workcontactsarewith supervisory rather than unitpersonnel of Employer.However, we view the evidence as supporting theexistence of a community of interest between theproduction manager and hisassistantand the unitemployees. First of all, while the productionmanagerdoes spend a great deal of time on the premises ofCCI-some of it exclusively on behalf of CCI-hetestified that, out of an average workweek of 55hours, he spends 25-40 hours working on behalf ofEmployer.He further testified that his assistantspends almost all of his on-the-jobtime(20-25 hoursperweek) working for Employer.9 Moreover, thenature of the work done by these two employees hasnecessitated substantial contact with other employ-ees in the unit. In order to coordinate properplacement of stories, pictures, and advertisements inthe newspaper before it is run off, the productionmanager and his assistant are in constant communi-cation with the layout editor, artists, and assistantadvertising sales coordinator, even when they are onthe CCI premises, in which case the intercom is used.For these reasons, we shall include the productionmanager and his assistant in the unit found appropri-ate herein.105.The editorial departmentThe editorial department, headed by Editor PaulCorkery, is responsible for the substantive input ofthe newspaper. There are two sections of the editorialdepartment: the news section, headed byManagingEditorWilliam Miller, and the arts section, headed6Lowell SunPublishing Company,132 NLRB1168.9Wolk has authorized extension of credit to any advertiser who pays hisrAlso,asPetitionerhas not introducedany evidence that thebillswithin 60 or 90 days of billing.bookkeeper is a certified public accountant or a college graduate,we are9The assistant'sworking relationshipwith CCIconsists of bringing inunable to find that he is a professional employee.Arden Farms,117 NLRBbusiness for which he is compensated on a commission basis.318.10 See fn.4, supra BOSTON AFTER DARKby Managing Editor William Kowinski. Each weeklyedition of the newspaper contains contributions fromboth sections. The news section appears as "section1" of the newspaper. The arts section appears as aninterior set of pages, referred to as the "secondsection"or "section2." Corkery,Miller,and Kowin-ski have been stipulated by the parties as supervisorsand hence excluded from the unit. However, thestatus of three full-time employees in this departmentis in issue: Arts Editor-Music Ben Gerson, ArtsEditor-Film Janet Maslin, and Associate Editor oftheArts Section Richard Rosen. Employer wouldexclude these three as supervisory and managerialpersonnel.The record shows that Gerson and Maslin performsimilar functions.Both editors are alloted by Kowin-ski a certain amount of newspaper space per week inthe second section to fill with articles in theirrespective fields of knowledge. Both Gerson andMaslin are salaried, as are the other unit employees,and receive the same fringe benefits as they do.Gerson and Maslin depend almost exclusively onfreelancereporters to supply articles for theirrespective sections.Usually,Gerson and Maslindecide in advance what events or subjects they wantcovered and solicit the desired articles from a pool offreelances whom they have relied on in the past towrite articles for them, although a freelance maysubmit an unsolicited article which Gerson or Maslinmight decide to publish. Occasionally Gerson andMaslin will write and submit articles themselves.Both Gerson and Maslin edit the articles submittedfor grammar,style, and occasionally content. Theyalso determine how much a freelance isto be paid foranarticle,althoughminimum and maximumamounts of compensation are set by Kowinski.11Kowinski has ultimate authority over the content ofthe arts section of the paper and over which freelancereporterswill be chosen to write articles for thatsection.On occasion, he has vetoed Maslin's selec-tion of various freelances to write certain articles,and has accepted for publication an article thatMaslin had rejected.While Gerson and Maslinuse agreat deal ofindependent judgment in their efforts to formulatethe scope and content of the arts section of thenewspaper,there is little evidence that such judgmentisused in connection with supervisory powers overany of the employees of the newspaper, as contem-plated by Section 2(11) of the Act. Employer pointsto the occasional assignment by Gerson and Maslin11 If either Gersonor Maslen wishesto pay a freelance a fee outside therangeset byKowinski, Kowinskl's or Corkery's approvalmust be obtained.12New England Telephone and Telegraph Company,90 NLRB 639;BurkeBrewery, Inc.,54 NLRB 1061; Julien P.Friez &Sons,Divisionof Ben&xAviation Corp.,47 NLRB 43;EasternCameraand PhotoCorp.,140 NLRB41of arts section articles to regular employee staffwriters on the news section of the newspaper asevidence of theirsupervisorystatus.We disagree. Wenote from the record that Gerson has the apparentauthorityto cross interoffice lines of authority andask an employee of the news staff to write an articlefor him.However,whether the article can be writtendepends on the assent of the employee and thewillingness ofManaging Editor Miner to make himavailable for the assignment.Similarly,Maslin hason occasion assigned articles to regular news sectionemployees who express a willingness to take on suchassignments,but she has no authority to order theseemployees to write articles for her.We are unable toequate the practice of requesting employees in otheradministrative departments to perform assignmentsif theyare willing,and then only if their supervisorapproves the assignment,with the authority to assignwork as contemplated by Section2(11) of the Act,and therefore find that Gerson and Maslin are notsupervisors.Employer argues that Gerson and Maslin aremanagerial employees,relyingonRetailClerksInternational Association,AFL-CIO v.N.LRB.,366F.2d 642 (C.A.D.C.,1966), and Board cases citedtherein,12 for the proposition that an employee isdeemed"managerial"and hence excludable from aunit of employees if he meets one of two tests: (1)Even if he does not supervise other workers, hispositionwith the employer presents a potentialconflict of interest between the employer and theworkers,i.e.,the employee is closely related to oraligned with the management,or (2) he formulates,determines, and effectuates an employer's policies orhe has discretion in the performance of his job, butnot if the discretion must conform to an employer'sestablishedpolicy.However, inNorth Arkansas ElectricCooperative,Inc.,13theBoard held that whether or not anindividualwas deemed"managerial"turned onwhether he participated in the formulation,determi-nation,or effectuation of policy with respect toemployee relations matters,or whether there existedother inconsistencies or conflicts of interest betweenhis proper performance of his job and the imple men-tation of his right to engage in or refrain fromengaging in concertedactivity.14Employer alleges such a conflict of interest in thatGerson and Maslin,if included in the unit,would besubject to pressure from the Union to assign toregular employees articles which wouldordinarily be56913 185 NLRB550, enforcement denied 446F.2d 602 (C.A. 8, 1971).14See alsoMcDonnell Aircraft Company,adivisionof McDonnellDouglasCorporatiorn207 NLRB No. 91. aDECISIONSOF NATIONALLABOR RELATIONS BOARDassigned tofreelances.However, we perceive no suchconflictof interest because neitherGerson norMaslin has authority to assign, in the normal courseof operations, articles to regular employees. Theirsole authority lies in the procurement of music orfilm-relatedarticles from independentsources; i.e.,freelances.15Therefore,we find that Gerson andMaslin are not managerialpersonnel but rather areSection 2(3) "employees." We shall include them inthe unit found appropriate herein.Richard Rosen's function as associate editor of thearts section is twofold. First, he is responsible forobtainingbook reviews for each issue of thenewspaper. In this regard, his functionis similar tothat of Gerson and Maslin. He is alloted a certainamount of space per week by Kowinski for bookreviews.He selects books to be reviewed and picksthe freelances from a list to do the reviews. He thenedits the reviews submitted.Kowinski can vetoRosen's choice of books to be reviewed, the freelanc-es who write the reviews, and the reviews as finallysubmitted.Rosen has the authority to negotiatecompensation for the freelance writers, but againwithin parameters set by Kowinski. In addition to hisfunction as book review editor, Rosen serves asKowinski's assistant, taking over his duty as manag-ing editor of the arts section whenever Kowinski ison vacation, out of town, or otherwise unavailablefor work.16 In this capacity,Rosen assignsarticles tofreelancesconcerning other aspects of the artssection, e.g., the theater or fine arts, and he edits theirwork. He also works with the layout editor regardingthe arrangement of articles within the arts section.Furthermore,as assistantto Kowinski, Rosen has onoccasion suggested editorial changes in the materialof regular staff employees. Such changes are oftenadopted by these staff writers without protest.We do not believe that Rosen possesses supervisoryauthority. As is the case with Gerson and Maslin, therecord reveals that Rosen's primary responsibilitieshe in the area of directing the work of freelances, notemployees. In this regard, we do not regard Rosen'soccasional suggestion of editorial changes to articleswritten by employees as tantamount to the responsi-ble direction of employees contemplated by Section2(11) of the Act. Nor is there any basis for excludingRosen from the unit as a managerial employee.While Rosen may use a considerable amount ofdiscretion in the formulation of the weekly artssection,his association, direct or indirect, with thelabor relations policies of Employer is sufficientlyremote to preclude any conflict of interest shouldRosen be included in the unit. For these reasons, weshall include Rosen in the unit found appropriateherein.B.Freelance ContributorsIthasbeen the practice over the years forEmployer to rely heavily on so-called freelancewriters, cartoonists, and photographers to contributearticles, columns, cartoons, and photographs to thenewspaper. The arts section comprises almost exclu-sively such material. From January 2 to May 15,1973, approximately 85 freelances made 600 contrib-utions of various sizes to the newspaper's 19 weeklyissues.Petitioner seeks to include in the unit allfreelanceswho contributed six or more articles,cartoons, or photographs within this 19-week period.There are 39 in this category. Its claim for inclusionisbased on the fact that these 39 have an ongoingrelationship with the paper, holding themselves readyto contribute material ona regular basis, and indeedbeing relied upon by Employer to do so. Because ofsuch a close affiliation, these freelances, the Petition-er argues, take on the characteristics of, and thusshare a community of interest with, the stipulatedunit employees. Employer, on the other hand, arguesfor the exclusion of these people as independentcontractors.The relationship of each of the 39 freelances inissue to Employer is by no means the same, butrather ranges from a situation in which a freelancesubmits the minimum 6 articles on an unsolicitedbasis, to an arrangement whereby a freelance isdepended upon to make a contribution every weekand is paid a constant weekly sum for his regularcontributions. A common characteristic shared by allfreelances, however, is their method of compensa-tion; all are paid on a piece rate without any payrolldeductions. Also, they do not partake of Employer'sfringe benefit package as do the unit employees.For reasons set forth below, we hold that all thefreelances are independent contractors.Fred Barron is the most prolific freelance associat-ed with Employer. In the representative 19-weekperiod since the beginning of 1973, Barron has made37 contributions to the newspaper, including aweeklyTV column, and is paid by the piece.Earnings derived from these contributions representhis sole source of income. He participates fully in theweekly Mondaymeeting inwhich the heads of eachsection assign articles they desire to have written forupcoming issues or take suggestions from variousemployee-writers or freelances as to certain articlesthey would like to write. Barron spends a considera-ble amount of time working at the newspaper's office15For the reasons set forthbelow,we do not regardany of thefreelances16Rosen testified that he would soon be filling in for Kowmskl for a 3-who contribute material to the newspaper as employees.to 4-week period while Kowtnski was out of the office. BOSTON AFTER DARK43and receivesmail and phone calls there. Articles andcolumns submitted by Barron are often edited forcontent as well as grammar. Barron's name is listedon the masthead of the newspaper.Carolyn Clay is engaged by Employer as contribut-ing arts editor for the theater. In this capacity, she isrelied upon by Employer to furnish two or threetheater reviews per week. While she usually writesthe reviews herself, she does on occasion procuretheater reviews from other freelances. Clay is paid aflat $50 per week for her service of providing theaterreviews, regardless of how many reviews she writes,so long as shewrites at least one article per week. Sheis further reimbursed for any money she has paid toother freelances for their reviews. Clay has contribut-ed 28 articles to the paper in the 19-week representa-tive period. She, like Barron, attends the Mondaymeetingswhere the contents of the upcoming issuesare determined.Susan Phillips is engaged by Employer as acontributingnews editor. She writes a weeklyquestion-and-answer column in the news section ofthe paper, for which she receives a weekly fee. Inorder to supplement her income, she writes addition-al articlesof varying length for which she receivesadditional compensation. In the first 19 weeks of1973,Phillips contributed a total of 27 articles,including her weekly columns. Her columns aresubject to editing and, on a few occasions, she hasbeen asked by Corkery to delete certain questions.Phillipsmakes useof the telephone in the newspaperoffice and receivesmail inher own mailbox there.She also attends the Monday staff meetings to obtainassignments.Phillips is reimbursed for expensesincurred in connection with the writing of herarticles.She has no income other than what she getsfrom the Employer.Larry Gonick contributes a panel cartoon to thepaper each week for which he is compensated a fixedsum. Healso draws occasional extra illustrations ona piece-rate basis. In the first 19 weeks of 1973,Gonick made 21 contributions to the paper. Hiscartoon strips have been edited on a number ofoccasions for content. At one point, Gonick wasinstructed to restrict the subject matter of his cartoonto local issues,although cartoons covering otherissueshave also been published. Gonick depends onhis earningsfrom the newspaper for most of hisincome.Gonick spends a substantial amount of timeat the newspaper office, attending about 50 percentof the Monday staff meetings. His actual cartoonillustration work is divided evenly betweenhome andthe newspaper office. Gonick received a Christmasbonus last December, as did the unit employees.Another cartoonist, whose work appears somewhatless frequently (19 contributions in 19 weeks), isDavid Sipress. Sipress draws a straight one-panelcartoon for a fixed sum per week. He also sells thesame cartoon to other newspapers on a syndicatedbasis.While these contributors 17 possess many indicia ofemployee status, i.e., regularity of compensation,frequent presence at the newspaper office and use ofitsfacilities,substantial dependenceon earningsfrom the newspaper, exposure of their work tocorrection or substantive editing by Employer, thereisone crucialelement runningthrough the relation-ships of all of these contributors which sets themapart from regular unit employees: their ability torefrain from contributing material any given week orweeks without prejudicing their chances of contribut-ing more material at a later date.Even regular contributors like Phillips and Barronhave ceased writing for various periods of time andhave been able to continue their columns when theyreturned.Of course, while absent, no freelance isentitled to vacation pay, as they do not, as notedearlier,participate in Employer's fringebenefits.Unlike regular staff writers,freelancesarenotrequired to attend the Monday staff meetings andundertakeassignments.The fact that certain free-lances attendthesemeetingswith frequency merelyreflects their desire to earn more money. Moreover,freelances are free to write for other newspapers,even competitors of the Employer, while regularemployees may be prohibited from engaging in suchactivities. It ismainly the freedom of freelances tosubmit articles to the Employer as frequently orinfrequently as they wish plus the "no work-no pay"assumption under which they work which leads us toconclude that the above-discussed writers, photogra-phers, and cartoonists are independent contractorsrather than employees. It also goes without sayingthat the same logic which applies to these contrib-utors also applies to the remaining 27 freelances whohave contributedlessthan 19 articles in thisrepresentative 19-week period, and who possess nomore indicia of employee status than the freelancesdiscussed above.We therefore shall exclude all 39 freelances fromthe unit herein found appropriate.18In accordance with all the foregoing, we find that17There are other people who have averaged at least I contribution per(photographer, 20 contributions), and MyronMeisel(writer, 19 contribu-week-Bill Purdy (photographer, 35 contributions in the 19-week represent-tions)-whose relationship with Employer are not described specifically inative period), Charlie McCollum (columnist, 31 contributions), Mike Barronthe record.(writer, 30 contributions), Lois Greenfield (writer and photographer, 2118Weare alsoexcluding Celia Gilbert, contributing arts editor in chargecontributions),Maje Waldo (photographer, 21 contributions), Pam Schuylerof poetry and fiction, whom Petitioner seeks to includein theunit.While(Continued) 44DECISIONSOF NATIONALLABOR RELATIONS BOARDthe following employees constitute a unitappropriatefor collective bargainingwithin themeaning ofSection 9(b) of the Act:All full-time and regular part-time employeesof Boston After Dark, Inc., at its office at Boston,Massachusetts, excluding the publisher, executivevice president, general manager, editor, managingeditor,managing editor-arts, circulation depart-ment director,salesdepartment director, artdepartment director, casual deliveryman JamesHoward, "freelance" writers, photographers, andcartoonists, supervisors, and guards.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]MEMBER FANNING,dissenting:Unlike my colleagues, I would not exclude all so-called "freelance"writers, cartoonists, and photogra-phers as a class merely because they are compensat-ed on a piece-rate basis. There are other relevantfactors which the majority opinion fails to consider.The "right-of-control" test, whichthe Board usesso often in determining whether a person is anemployee of an employer or merely an independentcontractor,19would appear singularly inapplicablewhen dealing with the personalservicesrendered byprofessionalpersonnel such as the writers, cartoon-ists,and photographers involved in this case. Giventhe independentmanner inwhich they do their work,and the high degree of discretion utilized in connec-tion with it, what is important to the Employer is theend result, the article or whatever finished product isanticipated. In suchinstances,therefore, the Boardhas paid lessattention to the "right of control" andmore attentionto an analysis of the degree to whichthe professional personnel have been integrated intothe operating organization of the employingunit.20On the only occasion in which the Board hasaddressed the issue of employee status of newspaperreporters,PlainfieldCourier-NewsCo.,21 it foundsuburban correspondents of a city newspaper to beemployees of the newspaper rather than independentcontractors. In so doing, the Board relied heavily onthe fact that the work of such correspondents wasclosely integrated with, and constitutedan essentialpart of, the employer's business,notwithstanding thefacts that their earnings depended in part on theamount of and quality of material they submitted,their supervision by their employer was minimal, andtheirmethod of compensation-a periodic sum ofmoney without any deductions for taxes-differedfrom that of other unit employees. However, thiscrucial consideration of integration into the Employ-er's operation was totally ignored by my colleaguesin making their decision in the instant case.Thereisnodoubt that the contributions of so-called freelances are indeed an essential part of theEmployer's business.The record indicates thatfreelance articles constituted, on the average, appiox-imately 50 percent of the content of section 1 of thenewspaper. Section 2, the arts section,comprisesalmost exclusively freelance contributions.Theultimate question, however, is how many freelanceshave, by their own individual contributions, provedthemselvesso essential an elementof the Employer'sreportorial effort as to be deemed employees of theEmployer rather than independent contractors. Putanother way, how frequently must a freelance makecontributions to the Employer's weekly newspaperbefore he is to be regarded as an essential individualwhose work has become highly integrated into theEmployer'sbusiness?The answer to this questionwould define the class of employees to be included inthe unit.A statistical exhibit offered by the Employer andaccepted by the Hearing Officer showsthat in arepresentative 17-week period (the first 4 months of1973), a total of 171 freelances contributed to thenewspaper.22 The vast majority of thesefreelances,over 80 percent, appeared in only one to fiveissues inthe17-weekperiod.Given this infrequency ofappearance, I would find their relationship with theEmployer's business sufficiently casual to preclude afinding that these freelances are employees. Howev-er, the Employer's exhibit also shows that over 10percent of the freelances, 18 people, appeared inmore than half of the 17 weeklyissues;in fact, 6freelances appeared in every issue. It would appearthat any such freelance, appearing on the average ofher responsibilities seem somewhat similar to those of Gerson and Maslin,t.e., securingpoetry fromvarious poetsfor publicationin the newspaper, sheis paidonly whenshe provides this service.If she doesn't supplya poem forany given issue,she will notbe paid thatweek.Her function more resemblesthatofCarolynClay,whom wehave excluded as an independentcontractor.We therefore also excludeGilbert as anindependent contractor.19As recently stated by the Board, the test is"whether the person forwhom the individual performs services controls not only the result to beachieved, but the manner of achievingit."Peerless Publications, Inc.,190NLRB 658, 660.20 SeeSanMarcos Telephone Company,81 NLRB 314.2195 NLRB 532.22There isa substantial variance between the Employer's statistics andthoseof thePetitioner,which place the number of freelances contributing tothe paperin the first 19 weeks of1973 at85. However,for purposes of thisanalysis,this variance is irrelevant. at leastonce everyother week, possesses a sufficientmy colleagues,find all freelances, regardless of theirongoing relationship with the newspaper so as to;number,whose work appeared in at least half of thewarrant the conclusionthathiswork isclosely17 weeklyissues in the first 4 months of 1973 to beintegrated with and constitutes an essentialpart of,employees and would include them in the unit foundthe Employer's operations.Iwould therefore,unlike'appropriate herein.